Citation Nr: 1044803	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for night sweats as due to 
an undiagnosed illness.

2.  Entitlement to service connection for memory loss as due to 
an undiagnosed illness.

3.  Entitlement to service connection for a skin disability as 
due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1991.  The 
Veteran also has service in the Army Reserves from July 1987 to 
January 1991 and in the Army National Guard from May 1991 to 
January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issue of entitlement to service connection for chronic 
fatigue as due to an undiagnosed illness has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed. Although the Board sincerely 
regrets the delay, a remand is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

For Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic multi-
symptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R.  
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, or disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R.  
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R.  § 3.317(a)(4).

The Veteran had VA Gulf War Guidelines examinations in October 
2007 and January 2009.  The Board finds that both examinations 
are inadequate for rating purposes.  

The examination report from October 2007 indicated that the 
Veteran had short term memory loss, recurrent night sweats, 
recurrent rashes which were not present at the time examination, 
and aching joints.  After each diagnosis, the examiner indicated 
"undiagnosed illness."  However, the examiner failed to opine 
whether these "diagnoses" represent an objective indication of 
chronic disability resulting from an undiagnosed illness related 
to the Veteran's Persian Gulf War service, or a medically 
unexplained chronic multisymptom illness.  Indeed, the examiner 
provided no rationale to the conclusions offered in the 
examination report.

In the examination report from January 2009, the examiner 
indicated that the Veteran had memory loss, cause undetermined, 
intermittent skin rash of the neck and extremities with no 
current rash or disability, recurring night sweats, cause 
undetermined dating to 1991, and recurring pain and numbness of 
the hands, feet, knees, and shoulders with no current disability.  
Once again, the examination report is absent of a rationale for 
the impressions indicated and the examiner did not opine whether 
they represent an objective indication of chronic disability 
resulting from an undiagnosed illness related to the Veteran's 
Persian Gulf War service, or a medically unexplained chronic 
multisymptom illness.  The examiner simply stated that the 
Veteran's "complaints in large measure were related to beginning 
in the service which he attributes to Gulf War exposure."

These examinations regarding the Veteran's claimed symptoms are 
unclear, and often, contradictory.  Thus, they are inadequate for 
the purpose of determining whether service connection is 
warranted for the claimed symptoms as due to undiagnosed 
illnesses.  Also, in this regard, a medical opinion must support 
its conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007).  

Importantly, once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the October 2007 and January 200 VA examination 
reports reflect that the examiners conducted a review of the 
Veteran's skin condition and determined that there was no skin 
rash present at those times.  The Board recognizes that where the 
claimed disorder, such as the Veteran's skin disability, is 
cyclical or fluctuating in severity, VA must offer an examination 
during an active stage of the disease.  Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed).  The frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed, and 
the skin disorder should be considered, whenever possible, at a 
time when it is most disabling.  Ardison, 6 Vet. App. at 408; 
Bowers, 2 Vet. App. at 676.  

In this case, at best, it appears that both the October 2007 and 
January 2009 VA examinations were conducted during an inactive 
stage of the skin disability.  Accordingly, the Board concludes 
that the examinations are not adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure 
that any VA examination undertaken during an appeal is adequate 
for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA Gulf War 
Guidelines examination.  The claims file 
should be made available to the examiner 
for review prior to the examination, and 
the examiner should indicate that such a 
review was conducted.  

The examiner should thoroughly address 
the following:

State whether the Veteran's claimed night 
sweats, memory loss, skin disability, and 
joint pain (if any) are associated with a 
diagnosable illness.  In doing so the 
examiner is requested to comment as to 
whether the Veteran's symptomatology 
represents signs and symptoms of, or a 
manifestation of, an undiagnosed illness 
or a chronic multisymptom illness, or 
whether it is attributable to a known 
clinical diagnosis.  

If the symptomatology is attributable to 
a known clinical diagnosis, the examiner 
should also provide an opinion as to 
whether it is as least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's night sweats, memory loss, 
skin disability, and joint pain are 
related to service.

If the Veteran's night sweats, memory 
loss, skin disability, and joint pain are 
not due to a specific disease entity, 
opine whether they represent an 
objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the Veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness, 
which is defined by a cluster of signs or 
symptoms, such as fibromyalgia, chronic 
fatigue syndrome or irritable bowel 
syndrome.

Provide detailed rationale, with 
specific references to the record, 
for all opinions expressed and if an 
opinion cannot be expressed without 
resorting to speculation, discuss why 
such is the case.

2.	Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  

In this regard, the RO should ensure 
that the detailed questions asked by 
the Board have been addressed by the 
examiner. 

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Following completion of the above, the 
appeal should be readjudicated.  If the 
benefit sought is not granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



